 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       JENNIFER SANCHEZ,
 8                          Plaintiff,
 9         v.
                                                       C17-1353 TSZ
10     KEVIN K. McALEENAN, Acting
       Secretary, United States Department of          MINUTE ORDER
11     Homeland Security, Immigration and
       Customs Enforcement,
12
                            Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)    Defendant’s unopposed motion, docket no. 93, for extension is GRANTED
   as follows. The deadline for any motion to reopen this matter in the event that settlement
16
   is not perfected is EXTENDED to October 31, 2019.
17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 27th day of September, 2019.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
